internal_revenue_service number release date index number 45g ------------------------ ---------------------------- ---------------------------------------------------------- ------------------------------------- ------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------------ telephone number ---------------------- refer reply to cc psi plr-139825-12 date date legend taxpayer --------------------------------------------------- ------------------------------------ year a year b year c year d date a date b a b c d e ------- ------- ------- ------- -------------- ----------------------- -- -- -- -------------- -------------- tax director ------------------------ plr-139825-12 dear ------------ this letter responds to a letter dated date submitted on behalf of taxpayer by its authorized representative requesting an extension of time under sec_301_9100-1 of the procedure and administration regulations to file forms qualified railroad_track_maintenance_credit for its year a through year d tax years taxpayer the common parent of an affiliated_group is engaged in the rail and related transportation business taxpayer’s subsidiaries include a railroads classified as class i railroads by the surface transportation board stb and b to c railroads depending on the year classified as class ii or class iii railroads for purposes of filing form r-1 railroad annual report the stb requires consolidated reporting for each group of railroads that operate as a single integrated united_states rail system whose cumulative operating revenues meet the class i threshold in compliance with this stb requirement taxpayer filed its form r-1 for its year a through year d tax years as if all of its subsidiary railroads consisted of a single consolidated class i railroad in year a and year b b members of taxpayers consolidated_group were eligible to claim the railroad_track_maintenance_credit in year c and year d c members of the consolidated_group were eligible to claim the credit these members satisfied the stb’s definition of a class ii or class iii railroad and incurred qualified_railroad_track_maintenance_expenditures during those years the amount of the railroad_track_maintenance_credit for these years is dollar_figured for year a and year b and dollar_figuree for year c and year d in date a taxpayer’s tax director learned that the stb’s requirement for integrated railroads to file as a consolidated class i railroad was for revenue measurement purposes only and did not otherwise affect the stb’s classification designation of the individual railroads in the consolidated reporting group in a date b letter from the stb the stb confirmed that taxpayer’s consolidated reporting requirements for form r-1 do not affect the classification designation of the individual railroads in taxpayer’s consolidated reporting group taxpayer requests a ruling that it be granted an extension of time under sec_301_9100-1 to file forms qualified railroad_track_maintenance_credit for its year a through year d tax years under sec_45g of the internal_revenue_code the railroad_track_maintenance_credit for the taxable_year is equal to percent of the qualified_railroad_track_maintenance_expenditures paid_or_incurred by an eligible_taxpayer during the taxable_year under sec_45g the term eligible_taxpayer means and class ii or class iii railroad and any person who transports property using the rail facilities of a class ii or class iii railroad or who furnishes railroad-related property or services to a class ii or plr-139825-12 class iii railroad but only with respect to miles of railroad track assigned to such person by the class ii or class iii railroad sec_1_45g-1 of the income_tax regulations requires that a taxpayer claiming the railroad_track_maintenance_credit must do so by filing form_8900 with its timely filed including extensions federal_income_tax return for the taxable_year the railroad_track_maintenance_credit is claimed sec_301_9100-1 provides that the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 provides that the term regulatory election means an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-2 and sec_301_9100-3 provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 a request for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government in this case taxpayer made protective claims for refund for year a and year b relating to the railroad_track_maintenance_credit based solely on the facts and the representations submitted we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly taxpayer’s forms will be considered timely filed for year a through year d for purposes of sec_1_45g-1 if they are filed no later than days after the date of this letter a copy of this letter should be sent to the appropriate service_center with a request that it be attached to taxpayer's amended tax returns for year a and year b and filed with taxpayer’s amended tax returns for year c and year d a copy is enclosed for that purpose alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their returns that provides the date and control number of the letter_ruling except as specifically set forth above we express no opinion concerning the federal_income_tax consequences of the facts described above under any other provisions of the code in particular we express no opinion on whether taxpayer’s expenditures qualify for the railroad_track_maintenance_credit plr-139825-12 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent the ruling contained in this letter is based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative also we are sending a copy of this letter to the appropriate lb_i official sincerely curt g wilson associate chief_counsel passthroughs and special industries by _____________________________ paul f handleman branch chief branch office of associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
